NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                   Fed. R. App. P. 32.1




              United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                 Submitted May 30, 2013
                                  Decided May 31, 2013

                                          Before

                           FRANK H. EASTERBROOK, Chief Judge 

                           JOEL M. FLAUM, Circuit Judge

                           DIANE S. SYKES, Circuit Judge

No. 12‐2356

UNITED STATES OF AMERICA,                      Appeal from the United States District
     Plaintiff‐Appellee,                       Court for the Northern District of Illinois,
                                               Eastern Division.
      v.
                                               No. 08 CR 804‐3
RAYMOND A. HOOD, 
    Defendant‐Appellant.                       Robert M. Dow, Jr.,
                                               Judge.

                                        O R D E R

       Raymond Hood pleaded guilty to four counts of bank robbery. See 18 U.S.C.
§ 2113(a). In his plea agreement, Hood waived his right to appeal his conviction and
sentence. The district court imposed 125 months’ imprisonment for each count, to be served
concurrently. Hood filed a notice of appeal, but his appointed lawyer believes that the
appeal is frivolous and seeks to withdraw under Anders v. California, 386 U.S. 738, 744
No. 12‐2356                                                                                Page 2

(1967). Hood has not responded to counsel’s motion, see CIR. R. 51(b), and we confine our
review to the issues identified in counsel’s facially adequate brief, see United States v. Schuh,
289 F.3d 968, 973–74 (7th Cir. 2002). 

        Hood has informed counsel that he does not wish to challenge his guilty pleas, so
counsel properly omits from his Anders submission any discussion about the adequacy of
the plea colloquy or the voluntariness of the pleas. See United States v. Knox, 287 F.3d 667,
671–72 (7th Cir. 2002). It follows, says counsel, that Hood’s appeal waiver makes this appeal
frivolous. We agree with counsel; because an appeal waiver stands or falls with the guilty
plea, United States v. Sakellarion, 649 F.3d 634, 639 (7th Cir. 2011), we must enforce Hood’s
waiver. Moreover, Hood’s sentence does not exceed the statutory maximum, see 18 U.S.C.
§§ 2113(a), 3559(a)(3), 3583(b)(2), and the district court did not rely on any
unconstitutionally impermissible factor when it imposed his sentence, see Dowell v. United
States, 694 F.3d 898, 902 (7th Cir. 2012).

       The motion to withdraw is GRANTED, and the appeal is DISMISSED.